UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7128



LEWIS A. ROBINSON,

                                              Plaintiff - Appellant,

          versus


JERRY DAVIS, Inmate Records; NURSE HEWLITT,
Mecklenburg Medical Staff; LIEUTENANT NIPPER,
Shift commander, M.C.C.; MAJOR EARLEY; MS.
ROYSTER, Operation Officer at M.C.C.; OFFICER
ROLLSTON; OFFICER LOFTIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-99-1866)


Submitted:   November 7, 2002          Decided:     November 14, 2002


Before WILKINS and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lewis A. Robinson, Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Frank Fletcher Rennie, IV,
COWAN & OWEN, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lewis    A.   Robinson   appeals   the   district   court’s   judgment

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.            See Robinson v.

Davis, No. CA-99-1866 (E.D. Va. Jan. 30, 2002; July 17, 2002).          We

deny Robinson’s motion for appointment of counsel.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                    2